DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2019  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael McCandlish on 5/3/2021.
The application has been amended as follows: 
Claim 13:
(Currently amended) A method for generating a blocking moment in a standstill state of an electrically commutated electric motor having at least two windings, wherein, on the electric motor a varying load moment acts from outside in the standstill state, comprising,
a)	supplying a blocking current with a predetermined maximum value 
determining a motor inductivity parameter wherein a value of the motor inductivity parameter when the blocking current with the predetermined maximum value is supplied thereto forms an initial value, 
c) 	, but not beyond a predetermined minimum vale for the blocking current, to achieve a deviation of the value of the motor inductivity parameter from the initial value by more than a predetermined control deviation, 
d)	stopping, in case the deviation of the value of the motor inductivity parameter from the initial value by more than the predetermined control deviation does not occur, the reduction of the blocking current the predetermined minimum value for the blocking current, whereupon the value of the motor inductivity parameter is controlled to a value that does not deviate from the initial control value of the motor inductivity parameter given at a start of controlling the blocking current by more than the predetermined control deviation, 
e) 	controlling, in case that in step c) the deviation of the value of the motor inductivity parameter by more than the predetermined control deviation occurs, the value of the motor inductivity parameter
f)	compensating by the control, a change of the motor inductivity parameter by a value greater than the control deviation, caused by a change of the load moment, 

14.	(Currently amended) The method of claim 13, 
a)	generating a test current pulse adapted to be supplied into a winding other than the first winding during a standstill of the motor;
b)	detecting as the motor inductivity parameter, a recirculation period resulting from the supply of the test current pulse, and	
c)	using, as the motor inductivity parameter, the recirculation period the test current pulse into [[a]] the winding other than the first winding, has dropped to a predetermined minimum test current value. 

15.	(Currently amended)  The method of claim 14, further comprising controlling the electric motor detecting a drop of the value of the test current supplied as the pulse determining the recirculation period the output signal of the discharge current detector. 

16.	(Currently amended)  The method of claim 15, further comprising generating the output signal by the discharge current detector [[an]] if the value of the test current has dropped to below the predetermined minimum test current value. 

17.	(Currently amended)  The method of claim 15, further comprising, in case the electric motor is configured as a unipolar stepper motor, implementing a clamping circuit test current pulse[[,]] to a preset value during the recirculation period, and determining, based on the discharge current detector signals an end of the voltage restriction, the recirculation period 

18.	(Currently amended)  The method of claim 13, further comprising controlling the electric motorcontrolling the supply of the blocking current , the blocking current is supplied into the terminal of the first winding, the blocking using a chopper period from the start of the clock interval to a time within the clock interval at which the blocking current into the terminal of the first winding reaches the preset value

19.	(Currently amended)  A device for generating a blocking moment in a standstill state of an electrically commutated electric motor having at least two windings, wherein, on the electric motor a varying load moment acts from outside in the standstill state, comprising:
-	a blocking current generation unit for supplying a blocking current into a terminal of a first winding of the electric motor, 
-	a motor inductivity detection unit for the detection of a motor inductivity parameter representing a value of a motor inductivity during the standstill state of the electric motor, 
-	a controller for controlling the blocking current during the standstill state of the electric motor for compensation of the varying load moment acting on the electric motor from the outside, the controller being supplied, as a control deviation, with a difference between a set value for the motor inductivity parameter as a reference variable and an actual value of the motor inductivity parameter as a feedback variable, the actual value of the motor inductivity parameter being a value that occurs due to a value of the blocking current supplied during the standstill state and a value of the load moment acting on the electric motor, and the controller outputting a signal to the blocking current generation unit as a control variable, and
-	a control unit for 
-	controlling, during the standstill state of the electric motor, the blocking current generation unit to supply a maximum blocking current,
-	controlling the motor inductivity detection unit to detect the motor inductivity parameter when the electric motor is supplied with the maximum blocking current, 
-	switching between a first operation mode in which the blocking current generation unit is controlled by the control unit, and a second operating mode in which the blocking current generation unit is controlled by the controller, 

-	activating a function of the controller for switching the control of the blocking current generation unit from the control unit to the controller if, during the successive reduction of the blocking current, the control deviation exceeds the predetermined threshold value, to control the motor inductivity to the value 


Allowable Subject Matter
Claims 13-24 are allowed.
Regarding claim 13, the prior art of record does not disclose alone or in combination:
 (Currently amended) A method for generating a blocking moment in a standstill state of an electrically commutated electric motor having at least two windings, wherein, on the electric motor a varying load moment acts from outside in the standstill state, comprising,
a)	supplying a blocking current with a predetermined maximum value 
b) 	determining a motor inductivity parameter wherein a value of the motor inductivity parameter when the blocking current with the predetermined maximum value is supplied thereto forms an initial value, 
c) 	, but not beyond a predetermined minimum vale for the blocking current, to achieve a deviation of the 
d)	stopping, in case the deviation of the value of the motor inductivity parameter from the initial value by more than the predetermined control deviation does not occur, the reduction of the blocking current the predetermined minimum value for the blocking current, whereupon the value of the motor inductivity parameter is controlled to a value that does not deviate from the initial control value of the motor inductivity parameter given at a start of controlling the blocking current by more than the predetermined control deviation, 
e) 	controlling, in case that in step c) the deviation of the value of the motor inductivity parameter by more than the predetermined control deviation occurs, the value of the motor inductivity parameter
f)	compensating by the control, a change of the motor inductivity parameter by a value greater than the control deviation, caused by a change of the load moment, 

Regarding claim 19, the prior art of record does not disclose alone or in combination:
(Currently amended)  A device for generating a blocking moment in a standstill state of an electrically commutated electric motor having at least two windings, wherein, on the electric motor a varying load moment acts from outside in the standstill state, comprising:
-	a blocking current generation unit for supplying a blocking current into a terminal of a first winding of the electric motor, 
-	a motor inductivity detection unit for the detection of a motor inductivity parameter representing a value of a motor inductivity during the standstill state of the electric motor, 
-	a controller for controlling the blocking current during the standstill state of the electric motor for compensation of the varying load moment acting on the electric motor from 
-	a control unit for 
-	controlling, during the standstill state of the electric motor, the blocking current generation unit to supply a maximum blocking current,
-	controlling the motor inductivity detection unit to detect the motor inductivity parameter when the electric motor is supplied with the maximum blocking current, 
-	switching between a first operation mode in which the blocking current generation unit is controlled by the control unit, and a second operating mode in which the blocking current generation unit is controlled by the controller, 
-	controlling the blocking current generation unit to supply a blocking current which decreases successively starting from the maximum blocking current so as to cause a control deviation at the input of the controller which is greater than a predetermined threshold value, the control of the blocking current generation unit ending at latest when the blocking current has been reduced to a predetermined minimum current, and 
-	activating a function of the controller for switching the control of the blocking current generation unit from the control unit to the controller if, during the successive reduction of the blocking current, the control deviation exceeds the predetermined threshold value, to control the motor inductivity to the value 

The following is an examiner’s statement of reasons for allowance:


A device/method for generating a blocking moment in a standstill state of an electrically commutated electric motor having at least two windings, wherein, on the electric motor a varying load moment acts from outside in the standstill state, comprising:
-	a blocking current generation unit for supplying a blocking current into a terminal of a first winding of the electric motor, 
-	a motor inductivity detection unit for the detection of a motor inductivity parameter representing a value of a motor inductivity during the standstill state of the electric motor, 
-	a controller for controlling the blocking current during the standstill state of the electric motor for compensation of the varying load moment acting on the electric motor from the outside, the controller being supplied, as a control deviation, with a difference between a set value for the motor inductivity parameter as a reference variable and an actual value of the motor inductivity parameter as a feedback variable, the actual value of the motor inductivity parameter being a value that occurs due to a value of the blocking current supplied during the standstill state and a value of the load moment acting on the electric motor, and the controller outputting a signal to the blocking current generation unit as a control variable, and
-	a control unit for 
-	controlling, during the standstill state of the electric motor, the blocking current generation unit to supply a maximum blocking current,
-	controlling the motor inductivity detection unit to detect the motor inductivity parameter when the electric motor is supplied with the maximum blocking current, 
-	switching between a first operation mode in which the blocking current generation unit is controlled by the control unit, and a second operating mode in which the blocking current generation unit is controlled by the controller, 
-	controlling the blocking current generation unit to supply a blocking current which decreases successively starting from the maximum blocking current so as to cause a control deviation at the input of the controller which is greater than a predetermined threshold value, the control of the blocking current generation 
-	activating a function of the controller for switching the control of the blocking current generation unit from the control unit to the controller if, during the successive reduction of the blocking current, the control deviation exceeds the predetermined threshold value, to control the motor inductivity to the value 
In the Examiner’s opinion, this is a novel, and non-obvious improvement over the state of the art in motor controls and should be allowable for these reasons.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/C.S.L./               Examiner, Art Unit 2846                                                                                                                                                                                         /KAWING CHAN/Primary Examiner, Art Unit 2846